        Case 1:19-cv-01504-BKS-ML Document 2-1 Filed 12/05/19 Page 1 of 2




                               Northern District of New York

     DEBORAH LAUFER, Individually,


                                                                      1:19-cv-1504 (GLS/ML)
MILAN HOTELS, LLC, and CHOICE HOTELS
INTERNATIONAL, INC.,




                                    Choice Hotels International, Inc.
                                c/o United States Corporation Company
                                   1 Choice Hotels Circle - Suite 400
                                          Rockville, MD 20850




                              The Law Offices of Peter Sverd, PLLC.
                                    225 Broadway - Suite 613
                                      New York, NY 10007
                                      Tel. (646) 751-8743
                                   psverd@sverdlawfirm.com




  12/5/2019                                               s/ Patsy Harvey, Deputy Clerk
     Case 1:19-cv-01504-BKS-ML Document 2-1 Filed 12/05/19 Page 2 of 2




                            PROOF OF SERVICE




                                    .



                                             on




on




                                             on




                                                                                .


                                                                         0.00
